Citation Nr: 1730853	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  04-41 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased initial evaluation in excess of 10 percent for degenerative disc disease (DDD) of the lumbar spine.  

2.  Entitlement to an initial compensable evaluation for residuals of a compression fracture of T-12.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1988 to August 1994.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2008, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The case was remanded by the Board in April 2008, April 2011, April 2013 (at which time the Board also granted service connection for DDD of the lumbar spine), May 2014 and March 2016.  The development requested on those occasions has been accomplished and the case has been returned for further appellate consideration.  


FINDINGS OF FACT

1.  Prior to September 2003, the Veteran's DDD of the lumbar spine was manifested by pain and full range of motion, without manifestations of muscle spasm or intervertebral disc syndrome (IVDS).  

2.  From July 20, 2011, to June 19, 2013, the Veteran's back disorder was shown to be manifested by forward flexion that was limited to 27 degrees.  

3.  On examination on June 20, 2013, and thereafter, forward flexion was noted to be a normal 90 degrees, extension to 25 degrees, lateral flexion to 30 degrees bilaterally and lateral rotation to 30 degrees bilaterally; without objective evidence of painful motion, muscle spasm, or incapacitating episodes of IVDS.  

4.  Prior to September 2003, the residuals of a T-12 fracture were well healed, without demonstrable deformity, limitation of motion or muscle spasm.  

5.  From September 2003, the residuals of a T-12 fracture are manifested by loss of 33 percent of the vertebral body.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for DDD of the lumbar spine were not met prior to July 20, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5292 (2002).  

2.  The criteria for an increased rating of 40 percent for DDD of the lumbar spine from July 20, 2011, to June 19, 2013, were met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Code 5242 (2016).  

3.  The criteria for a rating in excess of 10 percent for DDD of the lumbar spine were not met as of June 20, 2013, and thereafter.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5242 (2016).  

4.  The criteria for an initial compensable rating for residuals of a T-12 fracture have not been met for any period.  38 U.S.C.A. § 1155 (West 2002, West 2014); 38 C.F.R. § 4.71a, Codes 5285 (2002), 5242 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in February and April 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in November 2016.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  While the Veteran's representative has argued that the most recent VA examination is inconsistent and not adequate for rating purposes in that range of motion is stated to be limited, then stated to be in excess of normal, the Board finds the examination to be adequate in that the report of the examination can be interpreted consistently.  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

Increased Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2016).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Lumbar DDD Disease and T-12 Fracture Residuals

Service connection for DDD of the lumbar spine was granted by the Board in an April 2013 decision.  The 10 percent initial disability rating was awarded under the provisions of Codes 5292-5010 from August 2002.  Service connection for the residuals of a T-12 fracture was granted in a January 2003 rating decision.  The noncompensable rating has been assigned since that time under the provisions of Code 5285.  

The Board initially notes that the schedule for rating disabilities of the spine was revised effective September 26, 2003, subsequent to the effective date of the grants of service connection.  When regulations are changed during the course of the veteran's appeal, the criteria that are to the advantage of the veteran should be applied.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Revised regulations do not allow for their retroactive application unless those regulations contain such provisions and may only be applied as of the effective date.  VAOPGCPREC 3-2000.  

The new regulations have been codified and may be found at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004).  Prior to that time, limitation of motion of the spine was rated under Code 5292 which provided that for slight limitation of motion of the lumbar spine, a 10 percent rating is warranted.  A 20 percent rating is warranted for moderate limitation of motion.  A 40 percent rating is warranted for severe limitation of motion.  38 C.F.R. § 4.71a, Code 5292 (effective prior to September 26, 2003).  

For residuals of a fractured vertebra, with cord involvement, bedridden, or requiring a long leg braces, a 100 percent rating is warranted.  Special monthly compensation must also be considered, as should lesser involvement for limited motion or nerve paralysis.  Without cord involvement, with abnormal mobility requiring a neck brace (jury mast), a 60 percent rating is warranted.  In other cases the rating should be made in accordance with definite limited motion or muscle spasm, adding 10 percent for demonstrable deformity of vertebral body.  38 C.F.R. § 4.71a, Code 5285 (effective prior to September 2003). 

The current General Rating Formula for Diseases and Injuries of the Spine provides as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine.........................................100
Unfavorable ankylosis of the entire thoracolumbar spine .....................50
Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.................................................................40
Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine....................................................................30
Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis..............................20
Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height......................................................10
38 C.F.R. § 4.71a (2016).

Note 1 to this provision provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  Id.  

Note 2 provides that for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  

Note 3 provides that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note 2.  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Id.  

Note 4 provides that each range of motion measurement should be rounded to the nearest five degrees.  Id. 

Note 5 provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.  

Note 6 provides that disability of the thoracolumbar and cervical spine segments will be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.  

The Veteran may also be evaluated on the basis of IVDS.  This rating was initially evaluated under Code 5293.  Moderate IVDS, with recurring attacks, is rated as 20 percent disabling.  A 40 percent evaluation requires severe recurring attacks, with intermittent relief.  A 60 percent evaluation requires pronounced IDVS with persistent symptoms compatible with sciatic neuropathy (i.e., with characteristic pain and demonstrable muscle spasm and an absent ankle jerk or other neurological findings appropriate to the site of the diseased disc) and little intermittent relief.  38 C.F.R. § 4.71a, Code 5293 (effective prior to September 2002).  

In September 2002, the criteria for evaluation of intervertebral disc syndrome were changed as follows:

IVDS is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under Sec. 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  
With incapacitating episodes having a total duration of at least six weeks during the past 12 months................................................................................................	60
With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months......................................................	40
With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.....................................................	20
With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.....................................................	10

Note (1): For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Code 5293.  In September 2003, these changes were incorporated into new diagnostic code 5243, without essential alteration.  

More generally, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2016).

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2016).

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2016).  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

The Court has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  

An examination was conducted by VA in December 2002.  At that time, the Veteran had a history of T-12 vertebral compression fracture.  The examiner related that the Veteran's thoracic spine problem began during service in 1990 after a parachute landing fall.  He complained of tenderness to palpation at T12-L1 level with a total of 20 airborne jumps at Fort Bragg, North Carolina.  He was referred to Womack Army Hospital and diagnosed with mild compression fracture.  He was seen by orthopedic services and found to have a T-12 [compression fracture] without intrapedicular widening with 10 degrees of kyphosis.  He was prescribed a brace, medication, and profile limitations until amelioration of the symptoms, which occurred in August 1990.  At that time he returned to duty.  He stated that his last treatment for this condition was in 1990.  He currently had low back pain and a burning sensation that was aggravated by lifting his toddler daughter and by sexual intercourse.  He did not describe occupational or social activities that were debilitating.  He denied lower extremity dysesthesias.  He was cautious and utilized avoidance, benign neglect and Motrin to ameliorate the current symptoms.  

On thoracolumbar spine examination, the Veteran was able to heel toe walk 10 feet, with symmetric pelvic height palpation to the posterior interspinous processes, which were nontender.  There was no increased paraspinal muscle tension or spasms.  Range of motion was forward flexion with flattening of the lumbar segments to 90 degrees.  Extension was to 30 degrees.  Bilateral side bending was to 35 degrees.  Rotation was to 30 degrees bilaterally.  Lower extremity vascular and neurological examination was intact.  Zero over 5 Waddell; sitting, lying straight leg raising; Hoover; Goldthwait's sign; and Patrick tests were all negative.   Quadriceps circumference 43.5 cm on the right as compared to 43 cm on the left.  An X-ray study showed a questionable old compression fracture of T-12 that was healed and resolved.  The diagnosis was healed T-12 compression fracture.  

On examination in December 2002, the Veteran's lumbar spine disorder was manifested by full range of motion, without evidence of muscle spasm or symptoms of IVDS.  Absent evidence of muscle spasm and IVDS, under the rating criteria in effect at the time of the effective date of service connection for the DDD of the lumbar spine, a 20 percent rating would require a demonstration of moderate limitation of motion.  As there is no indication of moderate limitation of motion, a rating in excess of the initial 10 percent rating is not warranted for the lumbar spine disability.  

Regarding the Veteran's T-12 fracture residuals, under the criteria in effect at the time of the effective date of service connection, the disability rating is made on the basis of limitation of motion or muscle spasm, adding 10 percent for demonstrable deformity of the vertebral body.  It is initially noted that the X-ray study dated in December 2002 shows a healed T-12 fracture, without evidence of deformity.  As such, the minimum 10 percent rating is not appropriate.   

An examination was conducted by VA on July 20, 2011.  At that time, the Veteran's medical records showed tenderness at T12-L1 and L5-S1 as well as an X-ray study showing an anterior compression fracture at T-12.  Current complaints included pain, stiffness, weakness, and fatigability.  The pain was located across the thoracolumbar area and did not radiate.  He was able to walk normally without any assistive devices and had no effect on the Veteran's usual occupation or activities of daily living.  On examination, range of motion (rounded to the nearest 5 degrees) of the lumbar spine was forward flexion to 25 degrees, without objective evidence of pain; extension to 25 degrees, without objective evidence of pain; right lateral flexion to 20 degrees, without objective evidence of pain; left lateral flexion to 20 degrees; without evidence of pain; and lateral rotation to 20 degrees, bilaterally, without objective evidence of pain.  There was no additional limitation of motion following three repetitions.  He reported flare-ups that consisted of an increase in pain from 4/10 to 8/10 that occurred every one to two months.  There was no objective evidence of painful motion, spasm, weakness, or tenderness.  The Veteran denied any incapacitating episodes over the past 12 months.  There was normal and symmetric musculature of the back and no vertebral or paravertebral tenderness.  An MRI of the thoracic spine showed no significant degenerative changes.  An MRI of the lumbar spine showed degenerative disc bulging at L5-S1 without neural foraminal narrowing or central canal stenosis and facet degenerative changes from L3-4 to L5-S1.  The pertinent diagnoses were residuals of a T-12 fracture and DDD of the lumbosacral spine.  

An examination was conducted by VA on June 20, 2013.  At that time, the diagnoses were lumbar DDD and residuals of a T-12 compression fracture.  Range of motion was forward flexion to 90 degrees, with no objective evidence of painful motion; extension to 25 degrees, with no objective evidence of painful motion; lateral flexion to 30 degrees, bilaterally, without objective evidence of painful motion; and lateral rotation to 30 degrees, bilaterally, without objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing without additional limitation of motion or additional functional loss.  The Veteran had localized mild tenderness to palpation on the left lumbar area.  There was no guarding or muscle spasm of the thoracolumbar spine.  There was no muscle atrophy.  There was radicular pain in the left lower extremity.  (The Veteran has been service connected for left leg sciatica, the evaluation of which is not at issue before the Board.)  The Veteran had symptoms of IVDS, but had no incapacitating episodes over the past 12 months.  Imaging studies documented arthritis of the lumbosacral spine and a compression fracture at T-12, with 33 percent loss of vertebral body due to the vertebral fracture.  The Veteran stated that, during a flare-up, he would be able to flex his back to about 45 degrees, which represented 65 degrees additional loss of range of motion due to pain, excess fatigability, and weakness.  He stated that incoordination was not a factor.  Regarding distinguishing the symptoms associated with the residuals of a T-12 fracture and DDD of the lumbar spine, the examiner opined that the Veteran stated that the T-12 fracture caused pain with turning and twisting that caused pain for weeks.  He stated that the pain was sharp and "can take my breath away."  He also had dull pain as a result of DDD of the lumbar spine that was aggravated by prolonged sitting.  He sometimes had flare-ups that had pain radiation down the left leg.  There was no paresthesia or numbness.  His T-12 back pain had gotten progressively worse and his lumbar DDD had progressively worsened as well over the years.  

An examination was conducted by VA in October 2014.  The diagnoses were DDD of the lumbar spine and T-12 fracture.  Range of motion was forward flexion to 90 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees, and bilateral rotation to 30 degrees.  All motion was without objective evidence of pain.  The Veteran was able to perform repetitive use testing with three repetitions without additional limitation in the range of motion.  There was no muscle atrophy or ankylosis of the spine.  There was no evidence of IVDS.  The Veteran's thoracolumbar spine condition did impact his ability to work in that he had a 50 pound lifting restriction and could not perform repetitive bending or lifting.  

VA outpatient treatment records include a February 2015 MRI study that showed multilevel degenerative disc disease of the lumbar spine with mild neuroforaminal narrowing at L2-L3, L3-L4, L4-L5, and L5-S1.  Annular tears at L3-L4 and L5-S1 were also noted.  In November 2015, the Veteran complained of chronic back pain and had apparently had a radioablation procedure performed several years earlier that had helped for about six months.  He stated that a lumbar support cushion helped, and that his back hurt when he did not watch his posture and exercise his core strength.  

An examination was conducted by VA in November 2016.  The diagnoses were lumbar DDD and lumbar spondylosis with radiculopathy.  The Veteran reported that he had daily lower back pain from the lumbar to sacral areas; especially in the left SI joint and buttock area.  Occasionally he would have left lower extremity (LE) radicular pains as well.  The pain was usually a steady ache but could also be a searing, sharp pain at times.  There were no bowel, bladder or urination symptoms due to the back.  He rated the pain level as 1/10 at best, 5-6/10 usually, and 8-9/10 at worst.  He would have flare-ups of the back pain about every 1 to 2 months, which lasted 1 to 2 weeks.  Aggravating factors included certain movements; bending, twisting and leaning.  Alleviating factors were rest; avoidance; using a lumbar support; rare ibuprofen use; use of Voltaren gel, and exercises.  He had had no surgery and did not use a brace.  He did have a rhizotomy done in about 2005 which helped for about 6 months.  Chiropractic treatments did not particularly help.  He could lie down adequately.  He could sit for a couple hours, walk for miles, but did not run.  His flare-ups occurred every one to two months, lasting one to two weeks.  

On examination, range of motion was outside of a normal range, with flexion being to 100 degrees, extension to 40 degrees, bilateral flexion to 30 degrees, right lateral rotation to 55 degrees, and left lateral flexion to 60 degrees.  The abnormal range of motion did not contribute to a functional loss.  Mild tenderness to palpation along the lower thoracic and lumbar spinous processes, mild lumbar paraspinal muscle tenderness and bilateral sacroiliac tenderness were noted.  The Veteran was able to perform repetitive use testing without additional functional or range of motion loss.  The Veteran did have pain and fatigue due to functional loss over a period of time.  There was no muscle spasm and no tenderness that resulted in abnormal gait or abnormal spinal contour.  There was no muscle atrophy.  He had radicular pain, which was separately rated.  There were no signs of radiculopathy and no ankylosis of the spine.  There were symptoms of IVDS, but no acute episodes that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  He did not use any assistive device for locomotion.  

The examiner opined that, as the Veteran's compression fracture was at the T-12 level and the degenerative changes were in the lumbar spine, there was overlap of symptoms that were difficult to definitely assign to either condition.  Anatomically since both are so close together, the affected nerves would be similar to some extent and the pain in the back itself would be expected to be similar as well.  That being said, it was more likely that the bulk of the symptoms were due to the lumbar spine degeneration.  The rationale was that a compression fracture was simply a broken bone, which heals given time.  Compression fractures, on their own, do not heal and return to their pre-fracture condition.  Usually there is a residual compression.  Still the break itself and the pain associated with that resolves.  If there were to be residual impingement on nerves due to this, those symptoms would linger on.  This is where the lumbar and T-12 symptoms might overlap.  The neurologic symptoms were difficult to sort out.  Either injury could potentially cause symptoms especially with radiculopathy into the legs.  As for the generalized lower back pains and aches, again either condition could play a part but it was more likely that the lumbar condition would be the major contributor.  A guess (speculation) would be about 80 percent due to the lumbar disorder and 20 percent due to the T-12 condition.  

While the Veteran had full range of motion on examination in 2002, review of the record under the revised criteria for rating thoracolumbar spine disability shows that a 40 percent rating is warranted for limitation of forward flexion to 30 degrees or less.  The examination on July 20, 2011 shows forward flexion that is limited to 27 degrees.  This warrants a 40 percent rating.  On examination on June 20, 2013, forward flexion was again restored to a full 90 degrees.  To this extent, the rating is increased to 40 percent from July 20, 2011, to June 19, 2013.  

From June 20, 2013, the Veteran's lumbar spine disorder is shown to be normal, or, as noted on examination in November 2016, in excess of normal.  The treatment records and examination reports show no evidence of limitation of forward flexion to 60 degrees or less, combined range of motion of 170 degrees or less, muscle spasm, or IVDS that has caused incapacitating episodes over the last 12 months.  As such, there is no evidence that the Veteran has met the criteria for a rating in excess of 10 percent at any time since June 20, 2013.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for increased rating for DDD of the lumbar spine, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

Regarding the Veteran's T-12 fracture residuals, the Board notes that for a 10 percent rating under the criteria that became effective in September 2003, the Veteran would have to manifest loss of 50 percent or more of the height of the vertebral body.  On examination in June 2013, imaging studies clearly showed that the Veteran had lost only 33 percent of the vertebral body.  In every instance where the minimum schedular evaluation requires residuals and the schedule does not provide a zero percent evaluation, a zero percent evaluation will be assigned when the required residuals are not shown.  38 C.F.R. § 4.31 (2016).  As such, a 10 percent rating is not warranted for residuals of a T-12 fracture.  

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's lumbar DDD is rated on limitation of motion and arthritis and directly corresponds to the schedular criteria for the evaluations assigned, which also incorporates various orthopedic factors that limit motion or function.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  The T-12 fracture residuals are not shown to cause significant disability apart from the lumbar limitation of motion and, under current regulations cannot be separately evaluated under current criteria absent loss of 50 percent of the vertebral body.  For these reasons, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's spinal disabilities, and no referral for an extraschedular rating is required.  


ORDER

An increased initial evaluation in excess of 10 percent for DDD of the lumbar spine, is denied prior to July 20, 2011, is denied.  

An increased evaluation of 40 percent for DDD of the lumbar spine from July 20, 2011, to June 19, 2013, is granted, subject to controlling regulations applicable to the payment of monetary benefits.  The benefit sought on appeal is allowed to this extent.  

A increased rating in excess of 10 percent for DDD of the lumbar spine from June 20, 2013, is denied.  

An initial compensable evaluation for residuals of a compression fracture of T-12 is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


